85 N.Y.2d 899 (1995)
650 N.E.2d 1316
627 N.Y.S.2d 315
The People of the State of New York, Respondent,
v.
Chris Gibbs, Appellant.
Court of Appeals of the State of New York.
Decided March 30, 1995.
Stanley Neustadter, New York City, for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Morrie I. Kleinbart of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for so much of the reasoning of the memorandum of the Appellate Division as concluded that "the permissive adverse inference charge given by the court was an appropriate *901 exercise of discretion under the circumstances" (207 AD2d 288).